B. E. SAEEOLD, J.
The charge can only be sustained . on the assumption that Wright’s acquisition of the note was in consideration only of his payment of the Confederate currency, and that this amounted to nothing at all. Such is not a proper application of the principles governing the use of Confederate currency as declared by this court. Under certain circumstances an executor or administrator is entitled to credit for assets of the estate he represents collected in this currency. — Houston v. Deloach, 43 Ala. 364. A party can not of his own volition repudiate an executed contract made with him, as the executor, Henry, attempted to do in his final settlement. — Ponder v. Scott, 44 Ala. 241. *204It was not shown' that the plaintiff had exhausted his remedy against the executor or that he was insolvent.
On the other hand, Wright made himself responsible to the estate he represented for the amount of the debt. He gave other consideration for the note than the Confederate currency. He acknowledged payment to him of part of the interest of his intestate. This was the real and sufficient consideration of the contract between him and the executor of James Oraig. The note was mere evidence of a debt, which the parties, authorized to do so, settled. They became responsible to their respective beneficiaries for the settlement made.
The judgment is reversed and the cause remanded.